Exhibit 10.1
 

 
 
 
 
 
MIPS Logo [mipslogo.gif]



FORM OF TIME VESTING RSU GRANT



STOCK UNIT AWARD AGREEMENT
For MEMBERS of the BOARD of DIRECTORS
under the
MIPS TECHNOLOGIES, INC.
1998 LONG-TERM INCENTIVE PLAN
 
This Stock Unit Award Agreement (the “Award Agreement”), dated as of the
«Date_of_Grant» (the “Grant Date”), between MIPS Technologies, Inc., a Delaware
corporation (the “Company") and «Recipient» (the "Recipient"), is made pursuant
and subject to the provisions of the Company's Amended and Restated 1998
Long-Term Incentive Plan, and any future amendments thereto (the "Plan"). The
Plan, as it may be amended from time to time, is incorporated herein by
reference.
 
1.      Definitions.  All capitalized terms used herein but not expressly
defined shall have the meaning ascribed to them in the Plan. All references to
the Company herein shall also be deemed to include references to any and all
entities directly or indirectly controlled by the Company and which are
consolidated with the Company for financial accounting purposes.
 
2.      Award of Stock Units.  Subject to the terms and conditions of the Plan
and to the terms and conditions set forth in this Award Agreement, the Company
on this date awards to the Recipient «Shares_spelled_out» «Number_of_Shares»
Stock Units (referred to hereinafter as the "Restricted Stock Units").  The
Restricted Stock Units awarded herein do not represent an equity security of the
Company and do not carry any voting or dividend rights.  Prior to actual
distribution of Shares from any vested Restricted Stock Units, such Restricted
Stock Units will represent an unsecured obligation of the Company, payable (if
at all) only from the general assets of the Company.
 
3.      Vesting Schedule.  Except as otherwise provided in this Award Agreement,
the Restricted Stock Units shall vest and become non-forfeitable over a «Number»
year period with «Number \ Percentage» of the Restricted Stock Units vesting on
[each][the] anniversary of the Grant Date (each a “Vesting Date”) as set forth
in the following vesting schedule, provided that the Recipient’s Continuous
Service with the Company continues until the applicable Vesting Date:
 
Vesting Date                                                      Number of
Restricted Stock Units Vesting
[________],
20[__]                                                      «Units_Vested_Year_1»
[________],
20[__]                                                      «Units_Vested_Year_2»
[________],
20[__]                                                      «Units_Vested_Year_3»
 
Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
vesting shall occur only on the applicable Vesting Date.
 
4.      Payment for Vested Restricted Stock Units; Forfeiture of Unvested
Units.  Except as otherwise provided in Section 13 hereof, as soon as
practicable after each Vesting Date but in no event more than 2 ½ months after
the later of the end of the calendar year or the Company’s fiscal year in which
the Vesting Date occurs, the Recipient shall receive one share of Stock for each
vested Restricted Stock Unit that has vested on such Vesting Date, free and
clear of the restrictions set forth in this Award Agreement, except for any
restrictions necessary to comply with federal and state securities laws.
Certificates representing such Shares shall be delivered to the Recipient or
electronic delivery shall be made to a brokerage account satisfactory to the
Company as promptly as practical following the Recipient becoming entitled to
receive such Shares.  Any Restricted Stock Units that are not vested as of the
termination of Recipient’s Continuous Service shall automatically and
immediately be forfeited on the date of the termination of Recipient’s
Continuous Service and the Recipient shall not be entitled to any Shares for
such forfeited Restricted Stock Units.
 
 
 
1

--------------------------------------------------------------------------------

 
 
5.      Tax Withholding.  To the extent the Company is required to withhold from
the Recipient, the Recipient shall pay to the Company, or make arrangements
satisfactory to the Plan Administrator for payment of, any federal, state or
local taxes of any kind required by law to be withheld with respect to the grant
of Restricted Stock Units (including without limitation the vesting thereof) and
any Dividend Equivalents or other distributions made by the Company to the
Recipient with respect to the Restricted Stock Units as and when the Company
determines those amounts to be due.
 
6.      Non-Transferability of Restricted Stock Units.  No Restricted Stock
Units shall be transferable or assignable by the Recipient, other than by will
or the laws of descent and distribution.   The terms of the Plan and this Award
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Recipient.  No transfer by will or the laws of descent and
distribution of any Restricted Stock Units shall be effective to bind the
Company unless the Plan Administrator shall have been furnished with notice with
a copy of the will and/or such evidence as the Plan Administrator may deem
necessary to establish the validity of the transfer and a Statement of
Acknowledgement, in a form acceptable to the Company, executed and dated by the
transferee which states that the transferee will comply with all the terms and
conditions of the Plan and the Award Agreement relating to the Restricted Stock
Units that are or would have been applicable to the Recipient.
 
7.      Vesting Acceleration upon Death, Retirement or Disability of
Recipient.  If Recipient’s Continuous Service terminates as a result of death,
retirement from the Board or Disability, then this Award shall vest on an
accelerated basis so that this Award is fully vested as of the date of
Recipient’s termination of Continuous Service.
 
8.      Change of Control or Capitalization.
 
(a) Change in Capitalization Structure.  In the event of a change in the
Company’s capital structure, the provisions of Section 10(c) of the Plan shall
apply to this Award of Restricted Stock Units.
 
(b) Corporate Transaction.  In the event of a Corporate Transaction, the
provisions of Section 9 of the Plan shall apply to this Award of Restricted
Stock Units.
 
(c) Vesting Acceleration in Connection with a Change in Control.  If, (a) in
connection with a Change in Control, the Recipient is asked to resign as a
Director or (b) within twenty-four (24) months after the consummation of a
Change in Control, (i) the Recipient is asked to resign from the board of
directors of the Company (or its successor) or the Recipient’s Continuous
Service is terminated by the Company (or its successor) without Cause or (ii)
the Recipient is not nominated for re-election to the board of directors of the
Company (or its successor), then this Award shall vest on an accelerated basis
so that this Award is fully vested as of the date of such resignation or
termination.
 
9.      No Restriction On Right Of Company To Effect Corporate Changes. This
Award and Award Agreement shall not affect or restrict in any way the right or
power of the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issuance of stock or of stock options, warrants or rights to purchase stock
or of bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
 
10.           Legal Compliance.  No Shares shall be issued pursuant to this
Award Agreement unless such issuance complies with Applicable Laws.
 
11.           Entire Agreement; Governing Law.  The Plan is incorporated herein
by reference.  The Plan and this Award Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Recipient with
respect to the subject matter hereof, and may not be modified adversely to the
Recipient’s interest except by means of a writing signed by the Company and
Recipient.  This agreement is governed by the internal substantive laws but not
the choice of law rules of Delaware.
 
12.           Venue. All disputes, controversies, claims, actions or causes of
action arising out of this Award Agreement between the parties hereto shall be
brought, heard and adjudicated by the state and federal courts located in the
State of
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
California, with venue in the County of Santa Clara. Each of the parties hereto
hereby consents to personal jurisdiction by such courts located in the State of
California in connection with any such dispute, controversy, claim, action or
cause of action, and each of the parties hereto consents to service of process
by any means authorized by federal law or the law of the State of California, as
applicable.
 
13.      Section 409A.
 
(a)      General. To the extent that the requirements of Section 409A are
applicable to this Award Agreement, it is the intention of both the Company and
the Recipient that the benefits and rights to which the Recipient could be
entitled pursuant to this Award Agreement comply with Section 409A of the Code
and the Treasury Regulations and other guidance promulgated or issued thereunder
(“Section 409A”), and the provisions of this Award Agreement shall be construed
in a manner consistent with that intention.  If the Recipient or the Company
believes, at any time, that any such benefit or right that is subject to Section
409A does not so comply, it shall promptly advise the other and shall negotiate
reasonably and in good faith to amend the terms of such benefits and rights such
that they comply with Section 409A (with the most limited possible economic
effect on the Recipient and on the Company).
 
(b)      No Representations as to Section 409A Compliance.  Notwithstanding the
foregoing, the Company does not make any representation to the Recipient that
the Restricted Stock Units awarded pursuant to this Award Agreement are exempt
from, or satisfy, the requirements of Section 409A, and the Company shall have
no liability or other obligation to indemnify or hold harmless the Recipient or
any Beneficiary for any tax, additional tax, interest or penalties that the
Recipient or any Beneficiary may incur in the event that any provision of this
Award Agreement, or any amendment or modification thereof or any other action
taken with respect thereto is deemed to violate any of the requirements of
Section 409A.
 
(c)      6 Month Delay for Specified Recipients.
 
(i)      If the Recipient is a “Specified Employee” (as defined below), then no
payment or benefit that is payable on account of the Recipient’s “Separation
from Service” shall be made before the date that is six months after the
Recipient’s “Separation from Service” (or, if earlier, the date of the
Recipient’s death) if and to the extent that such payment or benefit constitutes
deferred compensation (or may be nonqualified deferred compensation) under
Section 409A and such deferral is required to comply with the requirements of
Section 409A.  Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.
 
(ii)           For purposes of this provision, the Recipient shall be considered
to be a “Specified Employee” if, at the time of his or her separation from
service, the Recipient is a “key employee”, within the meaning of Section 416(i)
of the Code, of the Company (or any person or entity with whom the Company would
be considered a single employer under Section 414(b) or Section 414(c) of the
Code) any stock in which is publicly traded on an established securities market
or otherwise.
 
(d)      No Acceleration of Payments.  Neither the Company nor the Recipient,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Award Agreement, and no amount that is subject to Section
409A shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.
 
14.           No Guarantee of Continued Service.  Recipient acknowledges and
agrees that the vesting of this Award pursuant to the vesting schedule hereof is
earned only by continuing as a service provider at the will of the Company (not
through the act of being hired, appointed or elected, being granted this Award
or acquiring shares hereunder).  Recipient further acknowledges and agrees that
this Award Agreement, the transactions contemplated hereunder and the vesting
schedule set forth herein do not constitute an express or implied promise of
continued engagement as a service provider for the vesting period, for any
period, or at all, and shall not interfere in any way with Recipient’s right or
the Company’s right  (or the Company’s stockholders’ right) to terminate
Recipient’s relationship as a service provider at any time, with or without
cause, in accordance with Applicable Laws.
 
 
 
3

--------------------------------------------------------------------------------

 
 
15.      Recipient’s Acknowledgment.  Recipient acknowledges receipt of a copy
of the Plan and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts this Award subject to all of the terms
and provisions thereof.  Recipient acknowledges that he or she has reviewed the
Plan and this Award Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Award Agreement and fully
understands all provisions of the Award.
 
16.           Recipient’s Acceptance of Provisions of Plan Control and Decision
of Plan Administrator.  In the event of any conflict between the provisions of
the Plan and the provisions of this Award Agreement, the provisions of the Plan
shall govern.  Recipient hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Plan Administrator upon any
questions arising under the Plan or this Award Agreement, including with respect
to the interpretation or administration of the Plan and/or this Award
Agreement.  Recipient further agrees to notify the Company upon any change in
his or her residence address in order for the Company’s records to be kept up to
date.
 
IN WITNESS WHEREOF, the Company has caused this Award Agreement to be signed by
a duly authorized officer, and the Recipient has affixed his or her signature
hereto.
 
MIPS Technologies, Inc.
 


               
By:
 
RECIPIENT
 


                               
«Recipient»

 
4

--------------------------------------------------------------------------------

 
